394 F.2d 4
Helen Carolyn DAYTON, Appellant,v.Clarence T. GLADDEN, Warden, Oregon State Penitentiary, Appellee.
No. 21739.
United States Court of Appeals Ninth Circuit.
April 26, 1968.

Robert B. Conklin (argued), of Hart, Veazie, Bischoff & Hanlon, Portland, Or., for appellant.
Helen B. Kalil (argued), Asst. Atty., Gen., Robert Y. Thornton, Atty. Gen. of Oregon, Salem, Or., for appellee.
Before JERTBERG and BROWNING, Circuit Judges, and BOLDT,* District Judge.
PER CURIAM:


1
We affirm the denial of appellant's petition for habeas corpus challenging the admission at appellant's state court criminal trial of three groups of statements taken from appellant by police officers and a deputy district attorney. Appellant's conviction preceded Miranda v. State of Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). Appellant's statements were admissible under the standards established in Escobedo v. State of Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977 (1964). The first group of statements was taken during the investigatory rather than the accusatory stage in the criminal process. 378 U.S. at 492, 84 S. Ct. 1758. It does not appear that appellant requested and was denied counsel before giving the second group of statements. Wilson v. Anderson, 379 F.2d 330, 334 (9th Cir. 1967); Manning v. State of California, 378 F.2d 357 (9th Cir. 1967). In light of the contents of the statements, admission of the third group of statements following the proper admission of the first two groups was "harmless beyond a reasonable doubt." Chapman v. State of California, 386 U.S. 18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967); Thompson v. United States, 382 F.2d 390, 394 (9th Cir. 1967); Wilson v. Anderson, 379 F.2d 330, 331 (9th Cir. 1967).


2
Affirmed.



Notes:


*
 Honorable George H. Boldt, United States District Judge, Western District of Washington, sitting by designation